Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 04/15/2021.
Claims 1-9 and 15-25 are pending in this Office Action.

			Response to Arguments
3.	The previous specification objection, claim objections, 112(a) rejections and 112(b) rejections have been withdrawn in response to specification and claim amendments.
Allowable Subject Matter
4.	Claims 1-9 and 15-25 are allowed.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Qionghua Weng on 5/3/2021.

2. (Currently Amended) The information processing method according to claim 1, further comprising: acquiring a set of check parameters corresponding to the target webpage from the backend server when detecting that the user requests to access the target webpage; using the set of check parameters to check the filtering parameter and the JS template respectively; and performing the operation of inserting the filtering parameter into the JS template when determining a check result satisfies a preset check condition.
3. (Currently Amended) The information processing method according to claim 1, wherein the acquiring [[a]] the filter parameter corresponding to [[a]] the target webpage from the backend server when detecting that [[a]] the user requests to access the target webpage comprises: requesting the filtering parameter corresponding to the target webpage from the backend server when detecting that the user sends a webpage access request to a server of the target webpage.
4. (Currently Amended) The information processing method according to claim 1, wherein the acquiring [[a]] the filter parameter corresponding to the target webpage from the backend server when detecting that a user requests to access the target webpage comprises: forwarding a webpage access request to the backend server when detecting that the user sends the network access request to a server of the target webpage, so as to instruct the backend server to send back the filtering parameter corresponding to the target webpage.
5. (Currently Amended) The information processing method according to claim 1, wherein the executing the JS template inserted with the filtering parameter, screening out multimedia information from webpage information displayed on the target webpage and shielding displaying of the multimedia information comprises: executing the JS template inserted with the filtering parameter and locating random- feature multimedia information in webpage information displayed on the target webpage; and shielding displaying of the random-feature multimedia information in the target webpage.

6. (Currently Amended) The information processing method according to claim 1, wherein the acquiring [[a]] the JavaScript JS template for filtering multimedia information from [[a]] the backend server when determining [[a]] the preset update condition is satisfied comprises: sending a JS template update request message to the backend server when determining that an update timer exceeds a threshold, so as to trigger the backend server to judge whether to update the JS template; receiving a JS template update response message sent back by the backend server; and updating the JS template according to the JS template update response message.
7. (Currently Amended) The information processing method according to claim 1, further comprising: when detecting that the user requests to access the target webpage and the terminal stores the filtering parameter corresponding to the target webpage, sending a parameter update request message indicating that the terminal stores the filtering parameter corresponding to the target webpage to the backend server, so as to trigger the backend server to judge whether to update the filtering parameter; receiving a parameter update response message sent back by the backend server; updating the filtering parameter corresponding to the target webpage according to the parameter update response message. [[;]]
8. (Currently Amended) The information processing method according to claim 2, wherein the using the set of check parameters to check the filtering parameter and the JS template respectively comprises: using the set of check parameters to check the filtering parameter corresponding to the target webpage; using the set of check parameters to check the JS template that is corresponding to a plurality of different webpages and is used to filter the multimedia information.
9. (Currently Amended) The information processing method according to claim 1, wherein the acquiring [[a]] the filtering parameter corresponding to the target webpage from the backend server comprises: sending a message for requesting the filtering parameter 
22. (Currently Amended) The non-transitory computer readable storage medium according to claim 21, wherein the plurality of operations further comprises: acquiring a set of check parameters corresponding to the target webpage from the backend server when detecting that the user requests to access the target webpage; using the set of check parameters to check the filtering parameter and the JS template respectively; and performing the operation of inserting the filtering parameter into the JS template when determining a check result satisfies a preset check condition.
23. (Currently Amended) The non-transitory computer readable storage medium according to claim 21, wherein the acquiring the filter parameter corresponding to the target webpage from the backend server when detecting that the user requests to access the target webpage comprises: requesting the filtering parameter corresponding to the target webpage from the backend server when detecting that the user sends a webpage access request to a server of the target webpage.
24. (Currently Amended) The non-transitory computer readable storage medium according to claim 21, wherein the acquiring the filter parameter corresponding to the target webpage from the backend server when detecting that the user requests to access the target webpage comprises: forwarding a webpage access request to the backend server when detecting that the user sends the network access request to a server of the target webpage, so as to instruct the backend server to send back the filtering parameter corresponding to the target webpage.

non-transitory computer readable storage medium according to claim 21, wherein the executing the JS template inserted with the filtering parameter, screening out multimedia information from webpage information displayed on the target webpage and shielding displaying of the multimedia information comprises: executing the JS template inserted with the filtering parameter and locating random- feature multimedia information in webpage information displayed on the target webpage; and shielding displaying of the random-feature multimedia information in the target webpage.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 15, and 21:
Fan et al. (US 2016/0269466) discloses 
•	a method and a device for filtering information (abstract)
•	Electronic devices (e.g., a smartphone, a tablet, an e-book reader, a laptop computer) pre-store information filtering rules for filtering code inserted by a carrier (paragraphs 22 and 41). 
•	The information filtering rule may filter the advertisements inserted by carriers (paragraph 34).
•	A server aggregates information filtering rules sent by respective electronic devices and generates update information for the information filtering rules of respective communication carriers (paragraph 66).
Lee (US 2001/037488) discloses 
•	A home page advertising method for transmitting home page data, including advertisement information, from a server to a client computer (abstract).
(paragraph 23).
•	The JavaScript command information includes program code for performing a predetermined layer function in which the advertisement information is hidden with respect to the home page main content information. Further, the JavaScript command information contains program code which performs a predetermined ActiveX function for selectively displaying the advertisement information on a home page screen depending on exchanges of a timer value within an external operating system, and for moving an advertisement information display position (paragraph 32).
Kasriel et al. (US 2006/0031379) discloses a method for transmitting a web page to a client device.  Information included in a document may be distinguished from other information included in that same document by looking to how frequently the information changes and whether a user has the most recent version of that part of the document. Using these criteria, information in a document may be categorized as either (1) template information (including information that changes infrequently) or (2) delta information (including information that changes relatively frequently or is somehow personalized with respect to a user). Differential caching and service of template and delta information results in a saving of bandwidth and other computing resources because information that does not change frequently may be compressed and cached at a server that is relatively proximate to one or more end users (paragraph 9).
The above arts do not teach or render obvious updating a JS template, acquiring a filtering parameter from the backend server and inserted it into the JS template to filter multimedia information.  Therefore, independent claims 1, 15, and 21 are allowed.
Dependent claims 2-9, 16-20, and 22-25 are allowed as they depend from one of the allowable independent claims 1, 15, or 21.  


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495